—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered July 16, 1993, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the showup identification procedure conducted in this case was improper inasmuch as the showup occurred in close temporal and spatial proximity to the crime and was not impermissibly suggestive (see, People v Hicks, 68 NY2d 234; People v Sturgis, 199 AD2d 549; People v Grassia, 195 AD2d 607; People v Morales, 168 AD2d 85). Moreover, the defendant has failed to preserve for appellate review his claim that the showup was unnecessary because probable cause for his arrest existed without the identification (see, CPL 470.05 [2]; People v Love, 57 NY2d 1023). In any event, the contention is without merit under the circumstances of this case (see, People v Duuvon, 77 NY2d 541; People v Torres, 169 AD2d 584).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, Miller and Florio, JJ., concur.